 



EXHIBIT 10.12

RETIREMENT AGREEMENT

          This Retirement Agreement (this “Agreement”) is entered into as of
September 30, 2004 between Technology Solutions Company, a Delaware corporation
(the “Company”), and Paul R. Peterson (the “Employee”).

          WHEREAS, the Employee currently serves as Senior Vice President,
General Counsel and Secretary of the Company and as a director and officer of
subsidiaries of the Company; and

          WHEREAS, the Company and the Employee desire to set forth herein their
mutual agreement with respect to all matters relating to (i) the Employee’s
retirement and resignation as an officer of, and cessation of employment with,
the Company, (ii) the Employee’s retirement and resignation as a director and
officer of subsidiaries of the Company and (iii) the Employee’s release of
claims, all upon the terms set forth herein.

          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Employee hereby agree as follows:

          1. Retirement; Termination of Employment. The Employee hereby retires
and resigns as Senior Vice President, General Counsel and Secretary of the
Company and from all directorships and offices of the Company’s subsidiaries and
from all other positions (if any) with the Company and its affiliates, effective
as of the date hereof (the “Retirement Date”). On the Retirement Date, the
Employee shall cease to be an officer and employee of, or have any other
position with, the Company and a director of and officer with any of the
Company’s subsidiaries.

          2. Payment of Accrued Obligations. (a) The Company shall pay all
Accrued Obligations (as defined in Section 2(b) hereof) to the Employee as soon
as reasonably practicable following the Retirement Date; provided, however, that
any portion of the Accrued Obligations subject to plans or policies of the
Company shall be determined and paid in accordance with the terms of the
relevant plan or policy as applicable to the Employee.

          (b) For purposes of this Agreement, “Accrued Obligations” shall mean,
the following:

    (i) the Employee’s current base salary through the Retirement Date to the
extent not theretofore paid; and

    (ii) any vacation pay and expense reimbursements accrued by the Employee as
of the Retirement Date to the extent not theretofore paid.

 



--------------------------------------------------------------------------------



 



          3. Additional Payments and Benefits. Provided that the Employee has
not revoked the release contained in Section 9 hereof, and provided further that
the Employee complies with Section 7 hereof, the Company shall make the payments
and provide the benefits set forth in this Section 3:

          (a) During the period commencing on the day next following the
Retirement Date and ending one year following the Retirement Date, the Company
shall pay to the Employee amounts which in the aggregate are equal to the
Executive’s current annual base salary of $250,000 per year, payable in
accordance with the Company’s regular payroll practices as then in effect;

          (b) Employee shall received an additional payment of $100,000 payable
in five monthly payments of $20,000 per month with the first payment due and
payable November 1, 2004. During the period commencing October 1, 2004 and
ending February 28, 2005, Employee agrees to make himself available to provide
legal advice and counsel so long as such advice and counsel does not exceed two
days (16 hours) per month and can be provided at a time and in a manner that
does not interfere with any educational training, outside director obligations,
and/or other profit or non-profit employment activities that Employee may be
involved with during this period. In order to assist Employee in providing
advice and counsel, during this period employee shall be compensated for all
expenses incurred in conjunction therewith, be permitted to retain use of his
corporate lap top computer, and remain on the Company’s voice mail and email.

          (c) The medical, dental and vision insurance benefits currently being
provided to the Employee by the Company shall continue to be provided to the
Employee by the Company during the period commencing on the Retirement Date and
ending one year following the Retirement Date, subject to any modifications
thereto applicable to active employees of the Company. During such period, the
Company shall deduct from amounts payable to the Employee amounts equal to the
amounts that would have been payable by the Employee for such coverage, and at
the times such amounts would have been payable, if the Employee had continued as
an active employee of the Company.

          4. Retained Stock Options. Each of the following options to purchase
shares of the Company’s Common Stock granted to the Employee which shall be
outstanding on the Retirement Date: (i) shall not expire at the close of
business on the Retirement Date; (ii) if unvested shall vest in full on the
Retirement Date; and (iii) may be exercised following the Retirement Date in
accordance with the option agreement terms applicable to vested options:

                                    Adjusted Exercise Price       Number of
Shares     Option Grant Date     (Per Share)       Currently Subject To Option  
 
June 23, 1997
    $ 2.626         3750      
June 25, 1998
    $ 3.595         3333      
June 24, 1999
    $ 1.48         272,269      
June 8, 2000
    $ 5.44         25,000      
February 5, 2001
    $ 3.718         50,000      
January 25, 2002
    $ 1.99         75,000      
February 4, 2003
    $ 0.97         50,000      
August 1, 2003
    $ 1.00         250,000      

2



--------------------------------------------------------------------------------



 



          Should the Company adopt an option exchange program prior to
October 1, 2005 Employee shall be offered the opportunity to participate.

          5. COBRA Coverage. Pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Employee may elect to continue
coverage for the Employee and his dependents under the Company’s medical, dental
and vision insurance policies for a period of up to 18 months following the
first anniversary of the Retirement Date and the Employee shall pay all expenses
relating to such coverage in accordance with COBRA.

          6. Federal and State Withholding. The Company shall deduct from the
amounts payable to the Employee pursuant to this Agreement the amount of all
required federal and state withholding taxes in accordance with the Employee’s
Form W-4 on file with the Company and all applicable social security taxes.

          7. Noncompetition and Nondisclosure. The Employee shall comply with
his obligations under Paragraph 8 of the Employment Agreement dated as of
November 22, 1994 (the “Employment Agreement”), between the Employee and the
Company.

          8. Remedies; Scope of Covenants. The following provisions shall apply
to the covenants of the Employee contained in Section 7 hereof:

          (a) without limiting the right of the Company to pursue all other
legal and equitable remedies available for violation by the Employee of the
covenants contained in Section 7 hereof, it is expressly agreed by the Employee
and the Company that such other remedies cannot fully compensate the Company for
any such violation and that the Company shall be entitled, in addition to other
rights and remedies existing in its favor, to a restraining order or orders and
other injunctive relief to prevent any such violation or any continuing
violation thereof;

          (b) the Company and the Employee each intends and agrees that the
covenants contained in Section 7 hereof are reasonably designed to protect the
Company’s trade secrets and other legally protectable business interests without
unnecessarily or unreasonably restricting the Employee’s business opportunities,
but that if in any action before any court or agency legally empowered to
enforce the covenants contained in Section 7 hereof any term, restriction,
covenant or promise contained therein is found to be unreasonable or otherwise
unenforceable, then such term, restriction, covenant or promise shall be deemed
modified to the extent necessary to make it enforceable by such court or agency;
and

          (c) the Employee agrees that he will submit himself to the personal
jurisdiction of the courts of the State of Illinois in any action by the Company
to obtain injunctive or other relief.

3



--------------------------------------------------------------------------------



 



          9. General Release. The Employee, on behalf of himself and anyone
claiming through him, hereby agrees not to sue the Company or any of its
divisions, subsidiaries, affiliates or other related entities (whether or not
such entities are wholly owned) or any of the past, present or future directors,
officers, administrators, trustees, fiduciaries, employees, agents or attorneys
of the Company or any of such other entities, or the predecessors, successors or
assigns of any of them (hereinafter referred to as the “Released Parties”), and
agrees to release and discharge, fully, finally and forever, the Released
Parties from any and all claims, causes of action, lawsuits, liabilities, debts,
accounts, covenants, contracts, controversies, agreements, promises, sums of
money, damages, judgments and demands of any nature whatsoever, in law or in
equity, both known and unknown, asserted or not asserted, foreseen or
unforeseen, which the Employee ever had or may presently have against any of the
Released Parties arising from the beginning of time up to and including the date
on which this Agreement is executed, including, without limitation, all matters
in any way related to the Employee’s employment by the Company or any of its
affiliates, the terms and conditions thereof, any failure to promote the
Employee and the termination or cessation of the Employee’s employment with the
Company or any of its affiliates, and including, without limitation, any and all
claims arising under the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Civil Rights Act of 1866, the Age Discrimination in Employment
Act, the Older Workers’ Benefit Protection Act, the Family and Medical Leave
Act, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Illinois Human Rights Act, the Chicago or Cook County
Human Rights Ordinance or any other federal, state, local or foreign statute,
regulation, ordinance or order, or pursuant to any common law doctrine;
provided, however, that nothing contained in this Section 9 shall apply to, or
release the Company from, any obligation of the Company (i) contained in this
Agreement or in any benefit plan of the Company in which the Employee
participates or (ii) to indemnify the Employee pursuant to the Company’s
certificate of incorporation or by-laws. The consideration offered herein is
accepted by the Employee as being in full accord, satisfaction, compromise and
settlement of any and all claims or potential claims, and the Employee expressly
agrees that he is not entitled to, and shall not receive, any further recovery
of any kind from the Company or any of the other Released Parties, and that in
the event of any further proceedings whatsoever based upon any matter released
herein, neither the Company nor any of the other Released Parties shall have any
further monetary or other obligation of any kind to the Employee, including any
obligation for any costs, expenses or attorneys’ fees incurred by or on behalf
of the Employee. The Employee agrees that he has no present or future right to
employment with the Company or any of the other Released Parties and that he
will not apply for or otherwise seek employment with any of them.

          10. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be enforceable by the Employee and by his personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Employee while any
amounts are payable to the Employee hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to such person or persons designated in writing by the Employee to
receive such amounts or, if no person is so designated, to the Employee’s
estate.

          11. Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given by a party hereto when delivered personally or by overnight
courier or five days after deposit in the United

4



--------------------------------------------------------------------------------



 



States mail, postage prepaid to the following address of the other party hereto
(or to such other address of such other party as shall be furnished in
accordance herewith):

If to the Company, to:

Technology Solutions Company
205 North Michigan Avenue
Suite 1500
Chicago, Illinois 60601

If to the Executive, to:

Mr. Paul R. Peterson
436 South Thurlow
Hinsdale, Illinois 60521

          12. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Illinois without regard to the
principle of conflicts of laws.

          13. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof, including, but not limited
to, the Employment Agreement, which shall have no further force or effect as of
the date that the last of the parties executes this Agreement, except for:
Paragraph 8 thereof as contemplated by Section 7 hereof; and Paragraphs 9, 10,
11, 17. The existence of any claim or cause of action by the Employee against
the Company, whether based on this Agreement or otherwise, shall not create a
defense to the enforcement by the Employer of Paragraph 8 of the Employment
Agreement.

          14. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

          15. Miscellaneous. No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and executed
by the Employee and by a duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Employee or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right which the Employee or the Company may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

5



--------------------------------------------------------------------------------



 



          16. No Admission. Nothing in this Agreement is intended to, or shall
be construed as, an admission by the Company or any of the other Released
Parties that it violated any law, interfered with any right, breached any
obligation or otherwise engaged in any improper or illegal conduct with respect
to the Employee or otherwise. The Company, for itself and the other Released
Parties, hereby expressly denies any such illegal or wrongful conduct.

          17. ACKNOWLEDGMENT BY EMPLOYEE. BY EXECUTING THIS AGREEMENT, THE
EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT CAREFULLY, THAT
HE FULLY UNDERSTANDS ITS TERMS AND CONDITIONS, THAT HE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT, THAT HE HAS BEEN
ADVISED THAT HE HAS 21 DAYS WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE
THIS AGREEMENT AND THAT HE INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF
SEVEN DAYS FOLLOWING THE DATE OF HIS EXECUTION OF THIS AGREEMENT, THE EXECUTIVE
SHALL HAVE THE RIGHT TO REVOKE THE RELEASE CONTAINED IN SECTION 9 OF THIS
AGREEMENT OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING
WITHIN SUCH PERIOD WRITTEN NOTICE OF REVOCATION. IF THE EMPLOYEE EXERCISES HIS
RIGHTS UNDER THE PRECEDING SENTENCE, HE SHALL FORFEIT ALL AMOUNTS PAYABLE TO HIM
PURSUANT TO SECTION 3 OF THIS AGREEMENT.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and the Employee has
executed this Agreement as of the day and year first above written.

         

  TECHNOLOGY SOLUTIONS COMPANY    
 
       

  /s/ MICHAEL R. GORSAGE (September 15, 2004)    

 

--------------------------------------------------------------------------------

   

            Michael R. Gorsage    
 
       

  EMPLOYEE    
 
       

  /s/ PAUL R. PETERSON    

 

--------------------------------------------------------------------------------

   

            Paul R. Peterson    

6